                  Case 5:19-cr-00046-BLF Document 81 Filed 10/26/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOPHER D. VIEIRA (CABN 273781)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7301
 7        FAX: (415) 436-7027
          christopher.vieira@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                         )   No. CR 19-00046 BLF
                                                       )
14           Plaintiff,                                )   STIPULATION AND [PROPOSED] ORDER
                                                       )   SETTING HEARING DATE AND EXCLUDING
15      v.                                             )   TIME FROM THE SPEEDY TRIAL ACT
                                                       )   CALCULATION
16   YVONNE LATTIMORE,                                 )
                                                       )
17           Defendant.                                )
                                                       )
18

19           The defendant, YVONNE LATTIMORE, represented by Bruce Funk, and the government,
20 represented by Christopher Vieira, Special Assistant United States Attorney, appeared before the Court

21 on October 20, 2020, for a status conference. Defense counsel represented that additional time was

22 needed for attorney preparation.

23           The Court set a further status conference for January 5, 2021, at 9:00 a.m. Defendant requested
24 that time be excluded under the Speedy Trial Act between October 20, 2020 and January 5, 2021 to

25 conduct necessary investigation and continue to review discovery. The government did not object to the

26 request to exclude time.

27           Therefore, the parties agree, and the Court finds and holds, as follows:
28           1.      This matter is set before this Court for a status conference on January 5, 2021.

     STIPULATION AND [PROPOSED] ORDER
     CR 19-00046 BLF
                 Case 5:19-cr-00046-BLF Document 81 Filed 10/26/20 Page 2 of 2




 1          2.      The time between October 20, 2020 and January 5, 2021 is excluded under the Speedy

 2 Trial Act. Failure to grant the requested continuance would deny defense counsel the reasonable time

 3 necessary for effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.

 4 § 3161(h)(7)(B)(iv). The ends of justice served by granting the requested continuance outweigh the best

 5 interests of the public and the defendant in a speedy trial and in the prompt disposition of criminal cases.

 6 See id. § 3161(h)(7)(A).

 7

 8 Dated: 10/26/2020                                              /s/ Bruce Funk
                                                                 BRUCE FUNK
 9                                                               Counsel for Defendant
10

11 Dated: 10/26/2020                                              /s/ Christopher Vieira
                                                                 CHRISTOPHER VIEIRA
12                                                               Special Assistant United States Attorney
13

14 IT IS SO ORDERED.

15 Dated:________________________                                ______________________________
                                                                 BETH LABSON FREEMAN
16                                                               United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-00046 BLF
